DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-20 of U.S. Patent No. 11,197,239. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Claim 1 of the instant application is anticipated by U.S. Patent No. 11,197,239 claim 1.  For example, the instant application is a broader version therefore is an obvious variant.  Claim 1 of the instant recites all the elements of claim 1 in U.S. Patent No. 11,197,239 with the exception of “receiving, by a session management function (SMF) from an access and mobility management function, a packet data unit (PDU) session request message”.  Nonetheless, the removal of said limitation from claim 1 of U.S. Patent No. 11,197,239 makes the claim a broader version of U.S. Patent No. 11,197,239.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 1 of the instant application is not patentably distinct from claim 1 of U.S. Patent No. 11,197,239.
	Claim 12 of the instant application is anticipated by U.S. Patent No. 11,197,239 claim 11.  For example, the instant application is a broader version therefore is an obvious variant.  Claim 12 of the instant recites all the elements of claim 11 in U.S. Patent No. 11,197,239 with the exception of “receive, from an access and mobility management function, a packet data unit (PDU) session request message”.  Nonetheless, the removal of said limitation from claim 12 of U.S. Patent No. 11,197,239 makes the claim a broader version of U.S. Patent No. 11,197,239.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 12 of the instant application is not patentably distinct from claim 1 of U.S. Patent No. 11,197,239.
Claim 20 of the instant application is anticipated by U.S. Patent No. 11,197,239 claim 20.  For example, the instant application is a broader version therefore is an obvious variant.  Claim 20 of the instant recites all the elements of claim 20 in U.S. Patent No. 11,197,239 with the exception of “receive, from the AMF, a packet data unit (PDU) session request message”.  Nonetheless, the removal of said limitation from claim 20 of U.S. Patent No. 11,197,239 makes the claim a broader version of U.S. Patent No. 11,197,239.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 20 of the instant application is not patentably distinct from claim 20 of U.S. Patent No. 11,197,239.
	Claim 2 of the instant application is covered by claim 2 of U.S. Patent No. 11,197,239.
	Claim 3 of the instant application is covered by claim 3 of U.S. Patent No. 11,197,239.
	Claim 4 of the instant application is covered by claim 1 of U.S. Patent No. 11,197,239.
	Claim 5 of the instant application is covered by claim 4 of U.S. Patent No. 11,197,239.
	Claim 6 of the instant application is covered by claim 5 of U.S. Patent No. 11,197,239.
	Claim 7 of the instant application is covered by claim 6 of U.S. Patent No. 11,197,239.
	Claim 8 of the instant application is covered by claim 7 of U.S. Patent No. 11,197,239.
	Claim 9 of the instant application is covered by claim 8 of U.S. Patent No. 11,197,239.
	Claim 10 of the instant application is covered by claim 9 of U.S. Patent No. 11,197,239.
	Claim 11 of the instant application is covered by claim 10 of U.S. Patent No. 11,197,239.
	Claim 13 of the instant application is covered by claim 11 of U.S. Patent No. 11,197,239.
	Claims 14-19 of the instant application is covered by claims 14-19 of U.S. Patent No. 11,197,239.
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	--(2020/0359440) Qiao et al teaches PCF device receives, from SMF device, a policy establishment request message comprising a single network slice assistance information (S-NSSAI) for packet data unit (PDU) session of a wireless device.  The PCF device may determine, based on the S-NSSAI and the reverse S-NSSAI a policy and charging control (PCC) rule for the PDU session (0420).
	---(10,944,796) Verma et al teaches the network slice is identified by S-NSSAI and system comprising a processor determines a security policy to apply at the security platform to the new session based on the network slice information (col. 32 lines 20-25).
	---(2021/0144590) LI et al teaches SMF obtains policy and charging rules related to the PDU session (e.g., related to S-NSSAI) from the PCF (0087).
	---(2021/01844875) Qiao et al teaches SMF may receive from an AMF a message comprising a PDU request message wherein the request further comprises a single network slice selection assistance information (S-NSSAI) (0253).
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646